


Exhibit 10.1

IA Global, Inc.

Equity Investment Binding Term Sheet

February 11th, 2008

 

MATERIAL NON-PUBLIC INFORMATION

 

 

1.

Parties- IA Global, Inc. and Paper.com LLC. Need to maximize tax strategies and
structures for all parties.

 

 

2.

Price- $225,000.

 

 

a)

Preferred Shares- $190,000 in preferred shares, which is convertible into
826,086 common shares at $0.23 per share (shares will be restricted from trading
for 11 months following closing).

 

 

b)

$35,000 due upon closing. Closing is targeted is occur on or before 26 March,
2008.

 

 

3.

Percent ownership- 100% of Shift Resources Inc.

 

 

4.

Paper.com LLC will forgive the debt of $20,577.75 due by Shift Resources Inc.,
to Paper.com LLC as recorded in the pro-forma Balance Sheet (copy attached as
Exhibit A).

 

 

5.

Paper.com LLC warrants and represents that Shift Resources Inc., carries no
debt, short or long term, or any other liabilities, commitments; contractual or
other wise, other than those disclosed in the financial statements supplied to
IA Global Inc., on 2/7/08 (a copy of which is attached as Exhibit A)

 

 

6.

Management team- To be specified by IA Global, but contingent on Paper.com LLC,
P.Scott Valley, and John Engel making best efforts to ensure the retention of
Lorna Bundoc as Manager. Paper.com LLC, P.Scott Valley, and John Engel expressly
agree that they will not offer employment to Lorna Bundoc nor, directly or
indirectly, or solicit her employment.

 

 

7.

Paper.com LLC agrees to exclusively contract for services from Shift Resources
at a fee equal to cost plus 3% during year 1 following closing and at a fee
equal to cost plus 10% in year 2 following closing. Subsequent years services
fees to be negotiated 600 days following closing. This provision will remain in
force for so long as, jointly or individually, P. Scott Valley and John Engel
retain a controlling interest in Paper.com LLC. Paper.com agrees to contract
with IA Global at same scope of services as currently provided, which includes
maintenance of site’s data: Customer Service, including processing orders and
assisting current and potential end users with questions on paper; clerical
accounting and maintenance of Quickbooks, and certain marketing initiatives such
as Amazon, EBay, emails,

 

- 1 -

--------------------------------------------------------------------------------




monitor and assist with SEM, and communicating/supporting our affiliates. It is
understood that IA Global will educate and train staff for proper knowledge and
skill sets to accommodate Paper.com’s level of service requirements.

 

 

8.

P. Scott Valley, John Engel, and Paper.com LLC agree to enter into a
non-competition agreement with Shift Resources Inc.

 

 

9.

Contracts date- February 28, 2008 or before.

 

 

10.

Close date- Pending signing of contracts. March 26, 2008 or before.

 

 

11.

Type of transaction- equity investment, exchange of shares and cash.

 

 

12.

Stockholder’s rights agreement- Shares cannot be traded for 11 months from the
closing date. The Preferred Shares will be converted into common stock 333 days
after closing and those common shares will be freely tradeable.

 

 

13.

Entry into standard management services agreement

 

 

14.

Conditions to close-

Completion of due diligence

Signing of contracts with appropriate representations and warranties by both
parties

Shareholder rights agreements

Signing of management services agreement

Signing of a Services agreement between Paper.com LLC and Shift Resources Inc.

 

Approval by the Board of Directors of IA Global, Inc.

 

This term sheet is binding.

 

IA Global, Inc.

Paper.com LLC .

 

 

/s/ Derek Schneideman

/s/ P. Scott Valley

Derek Schneideman, CEO

P. Scott Valley

 

 

/s/ John Engel

John Engel

 

- 2 -

--------------------------------------------------------------------------------